DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               NICOLE HERRERA and JORGE HERRERA,
                           Appellants,

                                      v.

                            AMANDA FADER,
                               Appellee.

                               No. 4D18-874

                               [April 18, 2019]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
CACE-14-006494-25.

   Hinda Klein of Conroy Simberg, Hollywood, for appellants.

  Brett M. Rosen, Jocelyn A. Santana and Mustafa H. Dandashly of
Goldberg & Rosen, P.A., Miami, and Pamela Beckham and Robert J.
Beckham, Jr., of Beckham & Beckham, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.